Citation Nr: 0126159	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical prescription expenses from January 27, 1996 to July 
9, 1997.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1952 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 determination by the Department of 
Veterans Affairs (VA) Medical Center in Portland, Oregon, 
which denied a reimbursement of expenses for prescriptions 
obtained from a private medical facility between January 27, 
1996 and July 9, 1997.  The veteran testified before the 
undersigned Board member at a videoconference hearing held in 
July 1999.  In September 2000 this matter came before the 
Board and was remanded to the originating agency, the 
Portland VA Medical Center, for further evidentiary 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Without prior authorization from VA, the veteran received 
prescription medication from a private pharmacy from January 
27, 1996 to July 9, 1997 for his diabetes.  

3.  Effective February 5, 1997, service connection for 
diabetes was established.  

4.  There is no evidence showing that the prescription 
medication that the veteran received from the private 
pharmacy from February 5, 1997 to July 9, 1997 was for a 
medical emergency.  

5.  The preponderance of the evidence is against a finding 
that the VA or other Federal facilities were not feasibly 
available to the veteran from February 5, 1997 to July 9, 
1997.

CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical prescription expenses from January 27, 
1996 to July 9, 1997, have not been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 17.120, 17.121 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By March 1998 rating decision, the Portland, Oregon Regional 
Office, in pertinent part, granted service connection for 
diabetes mellitus and assigned a 20 percent rating, effective 
from February 5, 1997.

By letter dated in June 1998, the Portland VA Medical Center 
(VAMC) noted that the "enclosed prescription(s) have been 
reviewed by our Pharmacist and denied for payment by" VA, 
based on a finding that the veteran "could have received 
these prescriptions from [] VA" and also the veteran did not 
have a fee basis card.  

In July 1999 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Member of the 
Board.  The veteran's representative claimed that the veteran 
requested reimbursement for prescriptions that had been 
provided through "Dr. Yole" from January 27, 1996 through 
July 9, 1997.  The veteran testified that his problems with 
diabetes started in 1975, the year before he retired from 
service, when he was found to be a "borderline diabetic".  He 
claimed he was started on insulin in the late 1970s, and then 
was given another medication, Glucophage, which he had been 
taking ever since.  He testified that he went to "the VA 
clinic" and tried to get medication for his diabetes, but was 
told that it would have to be approved by VA first.  He 
indicated that the treatment he received from 1996 to 1997 
involved two medications, DiaBeta and Glucophage.  He 
testified that he did not ask for reimbursement after July 9, 
1997 because he started receiving medication from VA on that 
date.  He claimed that in 1996 he was turned down by VA for 
medication, after reportedly being told that he had to be 
service connected for the disability first.  He testified 
that during the period from 1996 to 1997 his diabetes did not 
require any hospitalization, but he was checked by doctors 
every week because his numbers were up and his medication 
dosage increased.  He reportedly had a lot of "episodes" in 
1996, 1997 and 1998 where his blood sugar level would rise 
and he would have to go and see the doctor.  His 
prescriptions would then be filled at a local pharmacy, Fred 
Meyer.  He also testified he lived 36 miles from the closest 
VA facility, the Portland VAMC.

In February 2001 the Portland VAMC sent a letter to the 
veteran notifying him that his appeal regarding reimbursement 
for unauthorized medical prescriptions had been remanded for 
addition information.  The veteran was asked to provide 
treatment records from Dr. Yole; names and addresses of all 
medical care providers from January 27, 1996 to July 9, 1997 
who treated him for diabetes; pharmacy and payment receipts 
from Fred Meyer from January 27, 1996 to July 9, 1997; any 
private medical records from January 27, 1996 to July 9, 
1997; any evidence showing treatment had been refused at the 
Portland VAMC during a time when service-connected diabetes 
was in effect; any evidence that the Portland VAMC denied 
prescription medication for diabetes in 1996; and evidence of 
emergency treatment for episodes of elevated blood sugar from 
1996 to 1998.

Received from the veteran in May 2001 was a statement in 
which he reported that he did not "know any Dr. Yole".  
Attached to the veteran's statement was a copy of one of 
veteran's personal checks dated in September 1996, and made 
out to Gresham Urgent Care in the amount of $43.  Also 
attached was a print out titled "Medical Expenses", which 
showed prescriptions that the veteran obtained from Fred 
Meyer for the period from January 1996 to June 1999, 
including for Diabeta and Glucophage.  There is also a 
document which appears to show the veteran's payments made by 
check on August 9, 1996 as well as the Medicare adjustments 
made to the veteran's account.

The veteran submitted private treatment records, apparently 
from Dr. Gordon Cantzler, dated from February 1996 to March 
1997, which showed that his blood sugar level was elevated, 
his diabetes was poorly controlled, and he was initially 
taking Glyburide, but was eventually started on Glucophage.  
The veteran also submitted various lab results, including 
from the Portland VAMC, which showed that from July to August 
1997 he had an elevated glucose level, and from private 
providers which showed that in April and July 1997 he had 
elevated glucose levels.  

Records from the Portland VAMC show treatment for unrelated 
disabilities and that on July 8, 1997 the veteran was 
examined and his diabetes was found to be under moderate 
control.  

Analysis

The initial question to be addressed is whether or not the 
veteran obtained VA authorization prior to receiving the 
medical services at a non-VA facility, for which he is now 
seeking payment or reimbursement.  38 U.S.C.A. § 1703; 38 
C.F.R. §§ 17.52, 17.53, 17.54.  

The veteran does not, however, contend or allege that VA 
previously authorized payment or reimbursement for his 
prescription medications.  Rather, he contends he attempted 
to obtain medical treatment and prescriptions through the 
Portland VAMC on numerous occasions, but was denied such 
treatment and prescriptions because diabetes was not service 
connected.  Therefore, the matter on appeal must be 
determined in light of the requirements for reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA.  38 C.F.R. § 17.120.  

If there was no prior VA authorization, payment or 
reimbursement of expenses incurred for services rendered at a 
non-VA facility will be approved only if the following three 
conditions are met:  (1) the treatment rendered was either 
for an adjudicated service-connected disability, or for a 
nonservice-connected disability associated with or held to be 
aggravating an adjudicated service-connected disability, or 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31, and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in 38 C.F.R. § 17.48(j); 
(2) a "medical emergency" existed of such a nature that 
delay in treatment would have been hazardous to life or 
health; and (3) no VA or other federal facilities were 
"feasibly available."  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  All three criteria must be met in order to 
establish entitlement to reimbursement or payment for medical 
expenses under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998).  

The veteran acknowledges that service connection for diabetes 
was granted, effective from February 5, 1997, but claims that 
his diabetes began in service and therefore he should be 
reimbursed for medical prescription expenses from January 27, 
1996 to July 9, 1997.  Expenses of non-VA medical care or 
services rendered prior to the effective date of an award of 
service connection may not be paid or reimbursed.  Argo v. 
Derwinski, 2 Vet. App. 509 (1992).  Thus, the veteran may not 
be reimbursed for medical prescription expenses incurred from 
January 27, 1996 to February 4, 1997.  Id.

With regard to the period from February 5, 1997 to July 9, 
1997, however, the Board will consider whether the three 
criteria set out in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
have been met.  Since the veteran's diabetes was service-
connected effective February 5, 1997, the first criteria 
enumerated in 38 C.F.R. § 17.120 has been satisfied.  Thus, 
the veteran's eligibility for reimbursement of his medical 
prescription expenses depends on whether (1) treatment was 
for a "medical emergency" and (2) VA or other Federal 
facilities were not "feasibly available." The U.S. Court of 
Appeals for Veterans Claims (Court) has held that these two 
requirements are interrelated.  Cotton v. Brown, 7 Vet. 
App. 325 (1995).  

With regard to whether there was a medical emergency during 
the period of time from February 5, 1997 to July 9, 1997, 
pertaining to the veteran's medication for diabetes, the 
Board finds that there has been no showing, or allegation, of 
a medical emergency such that the veteran would have to 
obtain his prescriptions from a private pharmacist.  The 
record reflects that from February 5, 1997 to July 9, 1997 
the veteran received treatment for his "poorly controlled" 
diabetes from Dr. Cantzler, underwent lab testing which 
showed elevated glucose levels, and received prescription 
medication for his diabetes from a private pharmacy, Fred 
Meyer.  He testified that during the period from 1996 to 1997 
he did not require hospitalization, but he had a doctor 
checking on him every week because his numbers were up and 
his medication was increased.  He also claimed that during 
1996 and 1997 he had episodes where his blood sugar level 
would rise and he would have to see a doctor.  There is no 
showing of a medical emergency during the period in question.  
The diabetes did not require emergent care, only prudent 
care, including regular medication.  

The veteran has also reported, however, that he started 
receiving prescription medication for his diabetes, from the 
Portland VAMC, after July 9, 1997.  It is unclear as to the 
significance, if any, of this date.  He subsequently claimed, 
in a May 2001 statement, that he did not start getting 
treatment at the VAMC until mid-year 1998, due to the fact 
that VA approved his claim in March 1998.  The objective 
evidence of record reflects, however, that the veteran first 
went to the Portland VAMC for a diabetes examination on July 
8, 1997, and that after July 9, 1997, VA paid for his 
treatment and medication for diabetes.  Thus, it appears that 
the Portland VAMC was covering the veteran's prescriptions 
for his diabetes prior to the actual grant of service 
connection for diabetes in March 1998.  The veteran has 
testified that he went to a VA clinic on at least two 
occasions and tried to get medication for diabetes and was 
reportedly told he could not because diabetes was not a 
service-connected disability.  There is nothing in the 
records received from the Portland VAMC which document that 
the veteran was denied treatment or prescriptions for his 
diabetes, nor has the veteran produced any evidence to 
support his contentions that the Portland VAMC denied 
treatment or prescriptions for his diabetes.  The fact that 
the veteran was able to receive his medical prescriptions for 
his diabetes, prior to the actual grant of service connection 
for diabetes, from the Portland VAMC tends to show that VA 
facilities were feasible available prior to July 9, 1997.  

With regard to the issue of whether any VA or other federal 
facilities were feasibly available, the Board notes that the 
veteran testified that the closest VA facility, the Portland 
VAMC, was 36 miles away.  The veteran testified that he went 
to a local pharmacy, Fred Meyer, to get his prescriptions 
filled, because it was close to his home in Gresham, Oregon.  
A VA facility "may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities."  38 C.F.R. 
§ 17.53.  However, there is no evidence showing that prior to 
July 9, 1997 the Portland VAMC was not "feasibly available", 
as after that date the veteran received treatment and 
prescriptions from that facility.  The veteran has provided 
no supporting evidence showing why the Portland VAMC would be 
feasibly available subsequent, but not prior to, July 9, 
1997.  

Accordingly, since the requirements of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 have not been met, entitlement to 
reimbursement of unauthorized medical prescription expenses 
from January 27, 1996 to July 9, 1997 is denied.

Applicability of the Veterans Claims Assistance Act of 2000

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  This change in the law and regulations is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103.  The 
veteran has been notified in the March 1999 statement of the 
case, the September 2000 Board remand, a February 2001 
development letter from the Portland VAMC, and the June 2001 
supplemental statement of the case of what would be 
necessary, evidentiary wise, for payment or reimbursement of 
unauthorized medical prescription expenses from January 27, 
1996 to July 9, 1997.  The Board therefore concludes that the 
veteran has been adequately informed of the information and 
evidence needed to substantiate this claim.  Thus, VA has no 
outstanding duty to inform him that any additional evidence 
is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Although the July 1999 videoconference hearing 
transcript reflects that the veteran's representative 
indicated that the veteran was requesting reimbursement for 
medical prescription expenses that were provided through "Dr. 
Yole" from January 27, 1996 through July 9, 1997", the 
veteran later indicated that he did not "know any Dr. Yole".  
In a February 2001 development letter the Portland VAMC 
requested that the veteran provide names and addresses of all 
medical care providers who treated him for diabetes from 
January 27, 1996 to July 9, 1997.  In a response statement 
received in May 2001, the veteran provided outpatient 
treatment records dated from February 1996 to March 1997 from 
a private provider, Dr. Gordon Cantzler, and provided no 
other private treatment providers' names.  The record 
reflects that the Portland VAMC obtained and associated with 
the claims file VA treatment records dated from July 1997 to 
November 2000.  With regard to the pharmacy and payment 
receipts from Fred Meyer, the record reflects that the 
veteran submitted a print out of prescriptions obtained from 
Fred Meyer from January 1996 to June 1999.  The veteran has 
cited no other outstanding records which might support his 
claim.  The Board therefore finds that the Portland VAMC 
provided the necessary assistance to the veteran in obtaining 
the evidence needed to substantiate his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical prescription expenses from January 27, 1996 to July 
9, 1997 is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

